     Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 1 of 17 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 TAWANNA YOUNG                                    )        CASE NO.
 5585 Bunstine Drive                              )
 Westerville, Ohio 43081,                         )        JUDGE:
                                                  )
                               Plaintiff,         )
                                                  )
                        v.                        )        COMPLAINT FOR DAMAGES
                                                  )        AND INJUNCTIVE RELIEF
 OHIO STATE HIGHWAY PATROL                        )
 30 E Broad Street, 28th Floor                    )        JURY DEMAND ENDORSED
 Columbus, Ohio 43215                             )        HEREIN
                                                  )
          -and-                                   )
                                                  )
 PATRICK KELLUM                                   )
 6999 Sherbrook Drive                             )
 Westerville, Ohio 43082                          )
                                                  )
          -and-                                   )
                                                  )
 SHELDON ROBINSON                                 )
 4952 Windy Bluff Court                           )
 Westerville, Ohio 43081                          )
                                                  )
                               Defendants.        )


         Plaintiff, Tawanna Young, by and through undersigned counsel, as her Complaint against

Defendants, states and avers the following:

                                      PARTIES AND VENUE

1. Young is a resident of the city of Westerville, Franklin County, Ohio.

2. At all times herein, Young was acting in the course and scope of her employment.

3.

4. OSHP is an agency of the State of Ohio.
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 2 of 17 PAGEID #: 2




5. OSHP is and, at all times herein, was an employer within the meaning of R.C. § 4112.01 et

   seq.

6. Kellum is a resident of the state of Ohio.

7. At all times herein, Kellum was acting in the course and scope of his employment.

8. At all times herein, Kellum was acting under color of Ohio statute, ordinance, regulation,

   custom, or usage.

9. Robinson is a resident of the state of Ohio.

10. At all times herein, Robinson was acting in the course and scope of his employment.

11. At all times herein, Robinson was acting under color of Ohio statute, ordinance, regulation,

   custom, or usage.

12. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Young is alleging

   Federal Law Claims

   2000e; and 42 U.S.C. § 1983.

13. Material events alleged in this Complaint occurred in Franklin County, Ohio.

14. Material events alleged in this Complaint occurred in Fairfield County, Ohio.

15. This Court has supplemental jurisdiction over Young s state law claims pursuant to 28 U.S.C.

   § 1367 as Young      state law claims are so closely related to her federal law claims that they

   form part of the same case or controversy under Article III of the United States Constitution.

16. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

17. Within 300 days of the conduct alleged below, Young filed a Charge of Discrimination with the

                                                                         . 22A-2019-03229 against

   OSHP      Young                   .




                                                  .2
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 3 of 17 PAGEID #: 3




18. On or about April 15, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to

      Young regarding the Charges of Discrimination brought by Young against OSHP in the Young

      EEOC Charge.

19. Young received her Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

      5(f)(1), which has been attached hereto as Plaintiff's Exhibit A.

20. Young has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

      letter.

21. Young has properly exhausted her administrative remedies pursuant to 29 C.F.R. §

      1614.407(b).

                                                  FACTS

22. On or about September 11, 2002, Young began working for OSHP.

23. Young is a state trooper for OSHP.

24. Young is female.

25. Kellum is a captain for OSHP.

26. Kellum is male.

27. Kellum did not participate in the decision to hire Young.

28. Robinson is a sergeant for OSHP.

29. Robinson is male.

30. Robinson did not participate in the decision to hire Young.

31.



32.                        n with whom Kellum was having a sexual relationship.

33. Touching someone s hair without consent is offensive.



                                                   .3
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 4 of 17 PAGEID #: 4




34. Kellum did not have

35. Kellum made the Hair Comment

36. The Hair Comment was unwelcome to Young.

37. Kellum made the Hair Comment to make sexual advances toward Young.

38. Young informed Kellum that the Hair Comment was unwelcome to her.

39. Young told Kellum not to touch her hair.

40.

41. In or about the spring of 2019, Robinson played seductive music for Young at work, in an attempt

      to make sexual advances.

42.

43.



44.

45.

46.

47. On or about August 5, 2019, K

               .

48. On or about August 5, 2019, Young told Kellum again not to touch her hair.

49. The August 5 Hair Incident was unwelcome to Young.

50. Kellum knew that the August 5 Hair Incident was unwelcome to Young.

51.

52.

                           .



                                                 .4
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 5 of 17 PAGEID #: 5




53. At the First Harassment Meeting, Young reported the Hair Comment.

54.

55. At the First Harassment Meeting, Young reported the August 5 Hair Incident.

56. After the First Harassment Meeting, Young filed a grievance against Kellum, alleging race and



57. After the First Harassment Meeting and First Grievance, OSHP placed Young on rotation to work

                                                                -situated employees who did not make

      discrimination complaints.

58.                                                                                                     -

      situated employees because she opposed discrimination.

59. OSHP intentionally placed Young on

      than similarly-situated employees.

60.

      similarly-situated employees.

61. In or about August 2019, after the First Harassment Meeting and the First Grievance, OSHP

                                                               First Rea

62. In the First Reassignment, OSHP moved Young to the Ohio State Fairgrounds.

63. The job at the Ohio State Fairgrounds is a less prestigious role than the job at the Ohio Statehouse.

64. After the First Reassignment, Young was the only state trooper assigned to work at the Ohio State

      Fairgrounds.

65. The First Reassignment was an adverse action.

66. The First Reassignment was an adverse employment action.

67. OSHP gave Young the First Reassignment intentionally.



                                                   .5
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 6 of 17 PAGEID #: 6




68. OSHP gave Young the First Reassignment willfully.

69. OSHP gave Young the First Reassignment in retaliation for her opposing discrimination.

70. On or about August 15, 2019, Young, through counsel, sent a letter to Captain Cassandra Brewster,



71. In the Letter to Brewster, Young reported discrimination.

72. In the Letter to Brewster, Young complained about the First Reassignment.

73. In the Letter to Brewster, Young complained that the First Reassignment was retaliatory.

74. In response to the Letter to Brewster, OSHP rescinded the First Reassignment.

75. On or about January 16, 2020, Young testified in court as a victim in criminal charges against

   Ser                                                    .

76. In the Testimony against Collins, Young alleged that Collins sexually harassed her at work.

77. On or about January 17, 2020, Major Robin Schmutz and Major Charles Linek met with Young



78. At the January 17 Meeting, Schmutz and Linek informed Young that OSHP was removing her



79. At the January 17 Meeting, Schmutz and Linek told Young that OSHP was giving her the Second

   Reassignment because of her complaints of discrimination.

80. At the January 17 Meeting, Schmutz and Linek told Young that it would be better for OSHP s

   supervisors if Young left the Statehouse.

81. At the January 17 Meeting, Young begged Schmutz and Linek not to move her because any change

   in her work schedule would harm her ability to care for her baby, who had recently been born

   prematurely.




                                                 .6
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 7 of 17 PAGEID #: 7




82. At the January 17 Meeting, Young told Schmutz and Linek that she did not want the Second

      Reassignment.

83. At the January 17 Meeting, Schmutz and Linek told Young that she would be reassigned to one of

      three possible locations: Mt. Gilead, Circleville, or Lancaster.

84.

85.

86.

87. The Ohio Statehouse is under 20 miles from

88. At the January 17 Meeting, Young asked to remain at the Statehouse.

89. At the January 17 Meeting, Young said that she believed that the Second Reassignment was

      retaliatory.

90. At the January 17 Meeting, when Young expressed that she believed the Second Reassignment

      was retaliatory, Linek shrugged his shoulders and dared her to go ahead and try to pursue a charge

      of retaliation.

91.                                 on or about January 26, 2020, OSHP reassigned Young to Lancaster.

92. On or about March 9, 2020, Young filed the Young EEOC Charge.

93. On or about June 28, 2020, Young learned that OSHP was conducting an investigation against her



94. The allegations made against Young in the Retaliatory Investigation were false.

95. OSHP conducted the Retaliatory Investigation intentionally.

96. OSHP conducted the Retaliatory Investigation willfully.

97. OSHP conducted the Retaliatory Investigation because Young opposed discrimination.

98. OSHP conducted the Retaliatory Investigation because Young filed the Young EEOC Charge.



                                                     .7
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 8 of 17 PAGEID #: 8




99. OSHP has a standard procedure of reviewing three                 car camera videos per month

   to monitor their performance.

100. After Young filed the Young EEOC Charge



101.

102. The Retaliatory Review was an adverse action.

103. OSHP did the Retaliatory Review intentionally.

104. OSHP did the Retaliatory Review willfully.

105. OSHP did the Retaliatory Review because she opposed discrimination.

106. OSHP did the Retaliatory Review because she filed the Young EEOC Charge.

107. After Young filed the Young EEOC Charge, OSHP denied Young a patrol car.

108. OSHP gave patrol cars to similarly-situated less-senior officers than Young at the Lancaster

       location               .

109.

110. OSHP violated its own policies by denying Young a patrol car.

111. The Denial of Car was an adverse action.

112. OSHP did the Denial of Car intentionally.

113. OSHP did the Denial of Car willfully.

114. OSHP did the Denial of Car because Young opposed discrimination.

115. OSHP did the Denial of Car because Young filed the Young EEOC Charge.

116. OSHP discriminated against Young because of her gender.

117. OSHP retaliated against Young because she opposed discrimination.

118. OSHP retaliated against Young because she filed the Young EEOC Charge.



                                                  .8
  Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 9 of 17 PAGEID #: 9




119. As a direct and proximate result of OSHP         conduct, Young suffered and will continue to

       suffer damages, including economic, emotional distress, and physical sickness damages.

        COUNT I: DISCRIMINATION AND HARASSMENT ON THE BASIS OF SEX IN
                            VIOLATION OF TITLE VII

                                          (Defendant OSHP)

120. Young restates each and every prior paragraph of this Complaint, as if it were fully

       restated herein.

121. Young is a member of a statutorily protected class based on her gender under Title VII.

122. Defendant treated Young differently than other similarly-situated employees based on

       her gender.

123. Defendant discriminated against Young on the basis of her gender throughout her

       employment.

124. OSHP discrimination against Young based on her gender violates Title VII.

125. Young was subjected to unwelcome sexual harassment in the form of sexual comments,

       inappropriate sexual gestures, and sexual advances.

126. OSHP created and sustained an environment of severe and pervasive sexual harassment in the

       form of unwelcome sexual comments, inappropriate sexual gestures, and sexual advances.

127. As a direct and proximate result of the intimidating, offensive, and hostile environment

       created and sustained by OSHP, Young repeatedly reported the sexual harassment to OSHP

       both verbally and in writing.

128. OSHP

       work environment in violation of Title VII.

129.             sexual harassment of Young occurred while he was acting in the course and scope

       of his employment.


                                                 .9
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 10 of 17 PAGEID #: 10




130.                      ual harassment of Young occurred while he was acting in the course and scope

       of his employment.

131.

       of his employment.

132. OSHP had knowledge of the sexual harassment and failed to take any corrective or remedial

       action.

133. As a direct and proximate result of OSHP             conduct, Young suffered and will continue to

       suffer damages, including economic, emotional distress and physical sickness damages.

       COUNT II: DISCRIMINATION AND HARASSMENT ON THE BASIS OF SEX IN
                        VIOLATION OF R.C. § 4112.01 et seq.

                                               (All Defendants)

134. Young restates each and every prior paragraph of this Complaint, as if it were fully

       restated herein.

135. Young is a member of a statutorily protected class based on her gender under R.C. § 4112.02.

136. Defendants treated Young differently than other similarly-situated employees based on

       her gender.

137. Defendants discriminated against Young on the basis of her gender throughout her

       employment.

138.                 discrimination against Young based on her gender violates R.C. § 4112.01 et seq.

139. Young restates each and every paragraph of this Complaint as though it were fully restated

       herein.

140. Young was subjected to unwelcome sexual harassment in the form of sexual comments,

       inappropriate sexual gestures, and sexual advances.




                                                    .10
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 11 of 17 PAGEID #: 11




141. Defendants created and sustained an environment of severe and pervasive sexual harassment

       in the form of unwelcome sexual comments, inappropriate sexual gestures, and sexual

       advances.

142. As a direct and proximate result of the intimidating, offensive and hostile environment created

       and sustained by Defendants, Young repeatedly reported the sexual harassment to OSHP both

       verbally and in writing.

143.                 actions amount to discrimination on the basis of sex through the creation of a

       hostile work environment in violation of R.C. § 4112.02(A).

144.               exual harassment of Young occurred while he was acting in the course and scope

       of his employment.

145.

       of his employment.

146.                                                      ile he was acting in the course and scope

       of his employment.

147. OSHP had knowledge of the sexual harassment and failed to take any corrective or remedial

       action.

148. As a direct and proximate result of               conduct, Young suffered and will continue to

       suffer damages, including economic, emotional distress and physical sickness damages.

                   COUNT III: RETALIATION IN VIOLATION OF TITLE VII

                                         (Defendant OSHP)

149. Young restates each and every prior paragraph of this complaint, as if it were fully restated

       herein.




                                                 .11
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 12 of 17 PAGEID #: 12




150. As a result of Defendants       iscriminatory conduct described above, Young complained about

       the discrimination she was experiencing.

151.                                                                                          Young

       EEOC Charge.

152. Subsequent to Young                                    nt and filing an EEOC complaint, OSHP

       reassigned Young to a different location.

153.

       denied Young a patrol car.

154.                                                                  ng an EEOC complaint, OSHP

       did the Retaliatory Investigation.

155.

       did the Retaliatory Review.

156. OSHP                                                      Young s opposition to the unlawful

       discriminatory conduct.

157. Pursuant to Title VII, it is an unlawful discriminatory practice to retaliate against an employee

       for opposing discrimination or for filing an EEOC charge.

158. As a direct and proximate result of                 conduct, Young suffered and will continue

       to suffer damages, including economic, emotional distress, and physical sickness damages.

            COUNT IV: RETALIATION IN VIOLATION OF R.C. § 4112.01 et seq.

                                            (All Defendants)

159. Young restates each and every prior paragraph of this complaint, as if it were fully restated

       herein.




                                                   .12
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 13 of 17 PAGEID #: 13




160.

       the discrimination she was experiencing.

161. As                                                                                       Young

       EEOC Charge.

162.

       reassigned Young to a different location.

163.                                 rting of sexual harassment and filing an EEOC complaint, OSHP

       denied Young a patrol car.

164.

       did the Retaliatory Investigation.

165.                                                     rassment and filing an EEOC complaint, OSHP

       did the Retaliatory Review.

166.

       discriminatory conduct.

167. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory prac

       any manner against any other person because that person has opposed any unlawful



168. As a direct and proximate result of                    conduct, Young suffered and will continue

       to suffer damages, including economic, emotional distress, and physical sickness damages.

                 COUNT V: UNLAWFUL AIDING, ABETTING, AND INCITING OF
                                 DISCRIMINATION

                                    (Defendants Kellum and Robinson)

169. Young restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein.


                                                   .13
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 14 of 17 PAGEID #: 14




170. Pursuant to R.C.                                 or any person to aid, abet, incite, compel, or

       coerce the doing of any act declared by this section to be an unlawful discriminatory

       practice

171. Kellum aided, abetted, incited, coerced, and/or compelled OSHP s discriminatory treatment

       of Young.

172.

       treatment of Young.

173. Defendants violated R.C. § 4112.02(J) and § 4112.99 by aiding, abetting, and inciting

       discrimination.

174. As a direct and proximate result of                  conduct, Young has suffered and will

       continue to suffer damages, including economic, emotional distress, and physical sickness

       damages.

       COUNT VI: GENDER DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 1983

                                (Defendants Kellum and Robinson)

175. Young restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein.

176. The Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution prohibits

       discrimination on the basis of gender.

177. OSHP is an agency of the state of Ohio.

178. OSHP employs Kellum as a captain.

179. OSHP employs Robinson as a sergeant.

180. At all times herein, Kellum was acting in the scope of his employment.

181. At all times herein, Robinson was acting in the scope of his employment.



                                                .14
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 15 of 17 PAGEID #: 15




182. At all times herein, Kellum acted under color of Ohio statute, ordinance, regulation, custom,

    or usage.

183. At all times herein, Robinson acted under color of Ohio statute, ordinance, regulation, custom,

    or usage.

184. Kellum discriminated against Young on the basis of her gender.

185. Robinson discriminated against Young on the basis of her gender.

186. By discriminating against Young on the basis of her gender, Kellum deprived Young of her

    rights, privileges, or immunities under Equal Protection Clause of the Fourteenth Amendment

    to the U.S. Constitution.

187. By discriminating against Young on the basis of her gender, Robinson deprived Young of her

    rights, privileges, or immunities under Equal Protection Clause of the Fourteenth Amendment

    to the U.S. Constitution.

                                      DEMAND FOR RELIEF

WHEREFORE, Plaintiff Young respectfully requests that this Honorable Court grant the

following relief:

(a) Issue a permanent injunction:

   (i)     Requiring OSHP to abolish discrimination, harassment, and retaliation;

   (ii)    Requiring allocation of significant funding and trained staff to implement all changes

           within two years;

   (iii)   Requiring removal or demotion of all supervisors who have engaged in discrimination,

           harassment, or retaliation, and failed to meet their legal responsibility to promptly

           investigate complaints and/or take effective action to stop and deter prohibited

           personnel practices against employees;



                                                .15
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 16 of 17 PAGEID #: 16




      (iv)   Creating a process for the prompt investigation of discrimination, harassment, or

             retaliation complaints; and

      (v)    Requiring mandatory and effective training for all employees and supervisors on

             discrimination, harassment, and retaliation issues, investigations, and appropriate

             corrective actions;

(b) Issue an order requiring OSHP to restore Young to one of the positions to which she was

      entitled by virtue of her application and qualifications, and expunge her personnel file of all

      negative documentation;

(c) An award against each Defendant of compensatory and monetary damages to compensate

      Young for physical injury, physical sickness, lost wages, emotional distress, and other

      consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

(d) An award of punitive damages against each Defendant in an amount in excess of $25,000;

(e)                                                     -taxable costs for Young claims as allowable

      under law;

(f) An award of the taxable costs of this action; and

(g) An award of such other relief as this Court may deem necessary and proper.

                                                        Respectfully submitted,


                                                        /s/ Trisha Breedlove_________
                                                        Trisha Breedlove (0095852)
                                                        Paul Filippelli (0097085)
                                                        THE SPITZ LAW FIRM, LLC
                                                        1103 Schrock Road, Suite 307
                                                        Columbus, Ohio 43229
                                                        Phone: (216) 291-4744
                                                        Fax: (216) 291-5744
                                                        Email: trisha.breedlove@spitzlawfirm.com
                                                        Email: paul.filippelli@spitzlawfirm.com
                                                        Attorneys for Plaintiff Tawanna Young


                                                  .16
Case: 2:21-cv-03686-JLG-CMV Doc #: 1 Filed: 06/18/21 Page: 17 of 17 PAGEID #: 17




                                    JURY DEMAND

  Plaintiff Young demands a trial by jury by the maximum number of jurors permitted.


                                                 /s/ Trisha Breedlove_______
                                                 Trisha Breedlove (0095852)
                                                 Paul Filippelli (0097085)




                                           .17
